NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY McCLELLAN,                              No. 18-17130

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01120-AWI-JLT

 v.
                                                MEMORANDUM*
S. LOZANO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Gregory McClellan appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging an excessive force claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668

F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii));



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004) (dismissal as time-barred and

equitable tolling analysis where relevant facts are undisputed). We affirm.

      The district court properly dismissed McClellan’s action as time-barred

because, even with the benefit of statutory tolling, McClellan failed to file his

action within the applicable statute of limitations. See Cal. Civ. Proc. Code

§ 335.1 (two-year statute of limitations for personal injury claims), § 352.1(a)

(statutory tolling of up to two years due to imprisonment); Jones, 393 F.3d at 927

(§ 1983 claims are governed by the forum state’s statute of limitations for personal

injury claims, including state law regarding tolling).

      The district court properly concluded that McClellan is not entitled to

equitable tolling for the period during which (1) he pursued Supplemental Security

Income with the Social Security Administration or (2) his prior district court action

alleging the same excessive force claim was pending. See Cervantes v. City of San

Diego, 5 F.3d 1273, 1275-77 (9th Cir. 1993) (discussing California’s “definitive

three-pronged test” for equitable tolling; dismissal despite a claim of equitable

tolling may be appropriate when it is evident from the face of the complaint that

the plaintiff could not prevail on the equitable tolling issue as a matter of law

(citation and internal quotation marks omitted)); Martell v. Antelope Valley Hosp.

Med. Ctr., 79 Cal. Rptr. 2d 329, 334 (Ct. App. 1998) (equitable tolling does not

apply to “successive claims pursued in the same forum”).


                                           2                                    18-17130
      McClellan’s contention, relying on Escobedo v. Applebees, 787 F.3d 1226

(9th Cir. 2015), that the complaint in this action was constructively filed within the

statute of limitations period is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-17130